Case 1:21-cv-20149-DPG Document 19 Entered on FLSD Docket 09/21/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:21-cv-20149-GAYLES


  TYRONE HILL MENTORING KIDS
  CHARITABLE FOUNDATION CORP.
  and TYRONE HILL,

         Plaintiffs,

  v.

  SAMUEL L. FRANKLIN, JR.,

        Defendant.
  _______________________________________/


                                              ORDER

         THIS CAUSE comes before the Court on Plaintiffs’ Motion to Remand to State Court (the

  “Motion”) [ECF No. 10]. The Court has reviewed the Motion and the record and is otherwise fully

  advised. As set forth below, the Motion is denied.

                                          BACKGROUND

         On December 9, 2020, Plaintiffs Tyrone Hill Mentoring Kids Charitable Foundation Corp.

  and Tyrone Hill filed this action against Samuel L. Franklin, Jr. for breach of contract and unjust

  enrichment in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

  Florida. [ECF No. 1-1]. On December 15, 2020, Defendant was served with process at his home

  in North Carolina. [ECF No. 1 ¶ 12]. On January 14, 2021, Defendant timely removed this action

  from state court based on diversity jurisdiction pursuant to 28 U.S.C. § 1332. [ECF No. 1].

  Defendant claims Plaintiffs are Florida citizens, while Defendant is a citizen of North Carolina.
Case 1:21-cv-20149-DPG Document 19 Entered on FLSD Docket 09/21/2021 Page 2 of 5




  On February 10, 2021, Plaintiffs filed the instant Motion seeking remand on the basis that diversity

  of citizenship does not exist. [ECF No. 10].

                                         LEGAL STANDARD

         The statute governing removal, 28 U.S.C. § 1441, permits a defendant to remove most

  civil cases originally filed in state court to federal court if the federal court can properly exercise

  federal question jurisdiction under 28 U.S.C. § 1331 or diversity jurisdiction under 28 U.S.C.

  § 1332. Upon removal, 28 U.S.C. § 1447(c) “implicitly recognizes two bases upon which a district

  court may—and in one case must—order a remand: when there is (1) a lack of subject matter

  jurisdiction or (2) a defect other than a lack of subject matter jurisdiction.” Hernandez v. Seminole

  Cnty., 334 F.3d 1233, 1236–37 (11th Cir. 2003) (citation omitted). Moreover, the removing party

  bears the burden of demonstrating that removal is proper. Williams v. Best Buy Co., 269 F.3d 1316,

  1319 (11th Cir. 2001). “[W]here plaintiff and defendant clash about jurisdiction, uncertainties are

  resolved in favor of remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).

                                             DISCUSSION

         Plaintiffs seek remand on the basis that Defendant, like Plaintiffs, is a citizen of Florida,

  thereby destroying diversity jurisdiction. District courts enjoy original jurisdiction over civil

  controversies that exceed $75,000 in value and are between citizens of different States. 28 U.S.C.

  § 1332(a). “Diversity jurisdiction requires complete diversity: every plaintiff must be diverse from

  every defendant.” Torreyes v. Godiva Chocolatier, Inc., 424 F. Supp. 3d 1276, 1280 (S.D. Fla.

  2019) (citing Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998)). Diversity

  jurisdiction must exist at the time of removal. Ehlen Floor Covering, Inc. v. Lamb, 660 F.3d 1283,

  1287 (11th Cir. 2011). As neither party disputes that the amount in controversy exceeds $75,000

  or that Plaintiffs are citizens of Florida, the only issue before the Court is whether Defendant is a



                                                    2
Case 1:21-cv-20149-DPG Document 19 Entered on FLSD Docket 09/21/2021 Page 3 of 5




  citizen of Florida or North Carolina. If Defendant is a citizen of Florida, diversity jurisdiction is

  defeated, and this action must be remanded.

         To establish citizenship of an individual, “[r]esidence alone is not enough.” Travaglio v.

  Am. Express Co., 735 F.3d 1266, 1269 (11th Cir. 2013). For the purposes of diversity jurisdiction,

  citizenship is equivalent to “domicile.” McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir.

  2002). “A person’s domicile is the place of his true, fixed, and permanent home and principal

  establishment, and to which he has the intention of returning whenever he is absent therefrom.”

  Chevaldina v. Katz, 787 F. App’x 651, 653 (11th Cir. 2019). In other words, a person’s domicile

  requires one’s physical presence in a place plus his intent to remain there. McCormick, 293 F.3d

  at 1258.

         In determining a party’s domicile, courts apply certain presumptions. For example, the

  state in which a person resides at any given time is also that person’s domicile. Adderley v. Three

  Angels Broad. Network, Inc., No. 18-cv-23362, 2019 WL 7189887, at *2 (S.D. Fla. Dec. 26, 2019),

  reconsideration denied, No. 18-cv-23362, 2020 WL 9459138 (S.D. Fla. Feb. 3, 2020). But,

  because residency changes are commonplace in this country, courts presume that once an

  individual has established a domicile, he remains a citizen there until he satisfies the mental and

  physical requirements of domicile in a new state. Id. (quotations omitted). “The effect of this

  presumption puts the heavier burden on a party who is trying to show a change of domicile rather

  than the one who attempts to show their domicile remains unchanged.” Jakobot v. Am. Airlines,

  Inc., No. 10-cv-61576, 2011 WL 2457915, at *2 (S.D. Fla. June 20, 2011) (citations and quotations

  omitted). Yet, this presumption may be overcome. Id.

         As indicia of domicile, courts consider affidavits, employment records, drivers’ licenses,

  tax returns, banking statements, voter registrations, medical records, utility and phone bills, vehicle



                                                    3
Case 1:21-cv-20149-DPG Document 19 Entered on FLSD Docket 09/21/2021 Page 4 of 5




  registrations, etc. Sunseri v. Macro Cellular Partners, 412 F.3d 1247, 1249 (11th Cir. 2005);

  Adderley, 2019 WL 7189887, at *2–3. “No single factor is conclusive; instead, a totality of

  evidence approach is necessary.” Adderley, 2019 WL 7189887, at *2–3 (quotations omitted). All

  in all, it is the burden of the party seeking removal to establish diversity exists by a preponderance

  of the evidence. Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1340 (11th Cir.

  2011).

           Here, Plaintiffs contend that Defendant was and is a Florida citizen as evidenced by 1)

  Defendant’s Employment Eligibility Verification, 2) his identification card, 3) National Football

  League (“NFL”) contract, 4) an email from Defendant to Plaintiffs, and 5) a North Carolina tax

  form, which all use Defendant’s Florida address. See [ECF No. 10]. However, the Court finds that

  Defendant has met his burden of establishing the mental and physical requirements of domicile in

  a new state—North Carolina.

           At the time of removal, Defendant resided in North Carolina. Defendant is an NFL player,

  who, on April 29, 2020, signed a three-year contract with the North Carolina Panthers, which are

  based in Charlotte, North Carolina. [ECF No. 16 at 6–7]. A few months thereafter, Defendant

  signed a lease agreement for an apartment in North Carolina, [ECF No. 16 at 11], where he was

  served with this action, see [ECF No. 1-2]. Defendant set up and paid utilities and received mail

  at his apartment in North Carolina. [ECF No. 16 at 14]. Defendant’s employment contract and

  residence in North Carolina at the time of removal is significant evidence that Defendant was

  domiciled, and intended to remain, in North Carolina.

           Moreover, “Defendant has never owned real property in Florida, registered to vote in

  Florida, or had a driver’s license issued or vehicle registered by the State of Florida.” [ECF No.

  16 at 15]. Further, Defendant’s affidavit explaining his intent to remain in North Carolina bolsters



                                                    4
Case 1:21-cv-20149-DPG Document 19 Entered on FLSD Docket 09/21/2021 Page 5 of 5




  the objective facts. Compare Travaglio, 735 F.3d at 1270 (stating that a party’s affidavit of

  domicile is given little weight because those declarations are often self-serving), with McDonald

  v. Equitable Life Ins. Co. of Iowa, 13 F. Supp. 2d 1279, 1281 (M.D. Ala. 1998) (“[W]hen subjective

  expressions of intent accord with objective facts, the subjective testimony bolsters the objective

  evidence.”). Based on the totality of the evidence, the Court agrees that Defendant is a citizen of

  North Carolina for purposes of diversity jurisdiction. Thus, Defendant’s citizenship does not defeat

  diversity jurisdiction. Accordingly, Plaintiffs’ Motion is denied.

                                           CONCLUSION

          Based on the foregoing, it is hereby ORDERED AND ADJUDGED that Plaintiffs’

  Motion to Remand to State Court, [ECF No. 10], is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of September,

  2021.



                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   5
